RESOLUCIÓN
Atendido el hecho de que sólo procede el mandamus para hacer cumplir un deber ministerial claramente dispuesto por ley, y habida cuenta de que en el presente caso primeramente hay que determinar la constitucionalidad de un estatuto de la Asamblea Legislativa de Puerto Rico, no ha lugar al auto *840solicitado. Considerada la petición de mandamus como una demanda de sentencia declaratoria, se da traslado de la misma al Tribunal Superior, Sala de San Juan, por no tener este Tribunal jurisdicción para conocer de ella en primera instancia.
Lo acordó el Tribunal y certifica el Secretario. El Juez Presidente Interino, Señor Pérez Pimentel y el Juez Asociado, Señor Martínez Muñoz disintieron por votos separados. El Juez Asociado Señor Rigau emitió un voto concurrente con el cual concurre el Juez Asociado, Señor Ramírez Bages. El Juez Asociado, Señor Dávila emitió un voto separado con el cual concurre el Juez Asociado, Señor Ramírez Bages. Los Jueces Asociados, Señores Hernández Matos y Martín, no intervinieron.
(Fdo.) José L. Carrasquillo

Secretario

—O—